DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 2-11, 18-19, 22 and 25-32, aloe leaf and ethanol in the reply filed on 7/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-17, 20-21, 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.

Claims 2-11, 18-19, 22 and 25-32 are currently under examination.

Claim Rejections - 35 USC § 101
Claims 2-11, 18-19, 22 and 25-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 2 is drawn to an immunostimulatory composition comprising: an effective amount of an immunostimulatory Aloe vera-derived mixture and an Aloe vera- derived material, wherein the immunostimulatory Aloe vera-derived mixture comprises at least one Aloe vera- derived lipo-polysaccharide, at least one Aloe vera-derived polysaccharide and at least one Aloe vera-derived lipo-protein, wherein the immunostimulatory Aloe vera-derived mixture exhibits an immunostimulatory activity of at least 50% of a maximal NF-kappa Beta directed luciferase expression by Escherichia coli bacterial lipo-polysaccharide (ELPS) at a concentration of about 10 g/mL, and the immunostimulatory activity is measured by NF-kappa Beta directed luciferase expression in THP-1 monocytes at a concentration of about 250 g/mL or less, wherein the Aloe vera-derived material is selected from the group consisting of Aloe vera gel concentrated at 1X, Aloe vera gel concentrated at 10X, Aloe vera gel concentrated at 200X, Aloe vera whole leaf spray dried powder concentrated at 100X, Aloe vera whole leaf decolorized liquid, acemannan, and Aloe vera mucilaginous polysaccharide, wherein the amount of the Aloe vera-derived material ranges from 10 wt% to about 90 wt% relative to the total amount of the immunostimulatory Aloe vera-derived mixture and the Aloe vera-derived material, and wherein the composition is selected from the group consisting of a dispersion, a solution, and a suspension.  Claim 3 is drawn to the immunostimulatory composition of claim 2, wherein the Aloe vera-derived polysaccharide comprises glucose in molar amount ranging from about 25% to about 70%, rhamnose in a molar amount ranging from about 0.5% to about 35%, galactose in a molar amount ranging from about 5% to about 30%, mannose in a molar amount ranging from about 3% to about 25%, and arabinose in a molar amount ranging from about 0% and about 15%, based on the total molar amount of the Aloe vera-derived polysaccharide, and wherein the Aloe vera-derived polysaccharide has a molecular weight greater than about 2,000,000 Daltons.   Claim 8 is drawn to the immunostimulatory composition of claim 2, wherein the immunostimulatory Aloe vera-derived mixture is obtained from Aloe vera, wherein the Aloe vera includes at least one of Aloe vera rind, Aloe vera mucilage, Aloe vera gel, or whole leaf Aloe vera.   Claim 10 is drawn to the immunostimulatory composition of claim 2, wherein the Aloe vera-derived material is selected from the group consisting of an immunostimulatory Aloe vera-derived material and a non-immunostimulatory Aloe vera-derived material.   Claim 25 is drawn to an immunostimulatory composition, comprising: an effective amount of an immunostimulatory Aloe vera-derived mixture, the immunostimulatory Aloe vera-derived mixture comprising at least one Aloe vera-derived lipo- polysaccharide, at least one Aloe vera-derived polysaccharide, and at least one Aloe vera-derived lipo-protein, wherein the immunostimulatory Aloe vera-derived mixture exhibits an immunostimulatory activity of at least 50% of a maximal NF-kappa Beta directed luciferase expression by Escherichia coli bacterial lipo-polysaccharide (ELPS) at a concentration of about 10 g/mL, and the immunostimulatory activity is measured by NF-kappa Beta directed luciferase expression in THP-1 monocytes at a concentration of about 250 g/mL or less, and wherein the composition is selected from the group consisting of an dispersion, a solution, and a suspension.  Claim 26 is drawn to the immunostimulatory composition of claim 25, wherein the immunostimulatory Aloe vera-derived mixture is insoluble in water.  Claim 29 is drawn to the immunostimulatory composition of claim 2, wherein the immunostimulatory Aloe vera-derived mixture exhibits an immunostimulatory activity of at least 50% of a maximal NF- kappa Beta directed luciferase expression by Escherichia coli bacterial lipo-polysaccharide (ELPS) at a concentration of about 10 g/mL, and the immunostimulatory activity is measured by NF-kappa Beta directed luciferase expression in THP-1 monocytes at a concentration of about 5 g/mL to about 250 g/mL.  Claim 30 is drawn to the immunostimulatory composition of claim 2, wherein the immunostimulatory Aloe vera-derived mixture is insoluble in water.  
These instantly claimed limitations are drawn to a product of nature, namely naturally occurring compounds found in aloe and also naturally occurring forms (suspension is just solid particles in water, which is found naturally in the leaves of the plant, a solution is naturally found in the plant itself and a dispersion is also found naturally in aloe where solids are dispersed in liquid within the leaves).  Aloe plants contain the instantly claimed Aloe-vera derived mixture containing lipo-polysaccharide, at least one Aloe vera-derived polysaccharide and at least one Aloe vera-derived lipo-protein, Aloe vera gel, leaf spray dried powder, leaf decolorized liquid, acemannan, and mucilaginous polysaccharide and that the polysaccharide contains the amounts of sugars claimed e.g. in claim 3 (See e.g. Femenia et al., p.p. 110-113).  Extraction of aloe only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  While the immunostimulatory composition itself may not be found in the nature, the compounds which are present in the aloe and the ingredients in the immunostimulatory composition are found in nature.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent or from the pressed plant or are simply dried matter of the plant itself.  Thus, a claim to a standardized extract and compounds found within the aloe plant and extract would tie up and monopolize a subset of compounds that are naturally present in the plant and are simply soluble in the selected solvent.  Thus, the instantly claimed immunostimulatory composition that are naturally found in aloe does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  Thus, while extraction of the compounds would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 
Thus, the claims are drawn to mixtures of naturally occurring products.  Therefore, the claims are drawn to judicial exceptions.  There are no structural limitations in these claims in addition to the extract containing naturally occurring ingredients.  

Claim 4 is drawn to the immunostimulatory composition of claim 3, wherein the immunostimulatory Aloe vera-derived mixture comprises between 0.01% and 50% by weight of the Aloe vera-derived polysaccharide and between 0.0001% and 10% by weight of the combination of the Aloe vera- derived lipo-protein and Aloe vera-derived lipo-polysaccharide.  Claim 5 is drawn to the immunostimulatory composition of claim 4, wherein the immunostimulatory Aloe vera-derived mixture comprises between 1% and 20% by weight of the Aloe vera-derived polysaccharide.  Claim 6 is drawn to the immunostimulatory composition of claim 4, wherein the immunostimulatory Aloe vera-derived mixture comprises between 1% and 15% by weight of the Aloe vera-derived polysaccharide.  Claim 7 is drawn to the immunostimulatory composition of claim 4, wherein the immunostimulatory Aloe vera-derived mixture comprises between 10-15% by weight of the Aloe vera-derived polysaccharide.  Claim 9 is drawn to the composition of claim 2, further comprising: a pharmaceutical carrier or excipient. Claim 11 is drawn to the immunostimulatory composition of claim 2, wherein the Aloe vera-derived material is Aloe vera gel concentrated at 200X and wherein the Aloe vera gel concentrated at 200X is present in the composition in an amount of about 80% by weight relative to the total amount of the Aloe vera-derived material and the immunostimulatory Aloe vera-derived mixture.  Claim 18 is drawn to the immunostimulatory composition of claim 2, wherein the total amount of the immunostimulatory Aloe vera-derived mixture and the Aloe vera-derived material is present in the immmunostimulatory composition in an amount between 0.05% and 5% by weight of the total weight of the immunostimulatory composition.  Claim 19 is drawn to the immunostimulatory composition of claim 18, wherein the total amount of the immunostimulatory Aloe vera-derived mixture and the Aloe vera-derived material is 0.5% by weight of the total weight of the composition.  Claim 22 is drawn to the composition of claim 11, further comprising a pharmaceutical carrier or excipient.  Claim 27 is drawn to the immunostimulatory composition of claim 25, further comprising: a complexing agent selected from the group consisting of ethylenediaminetetraacetic acid (EDTA) or a salt thereof, such as the disodium salt, citric acid, nitrilotriacetic acid, and the salts thereof. Claim 28 is drawn to the immunostimulatory composition of claim 25, further comprising: an alcohol selected from the group consisting of ethanol, isopropanol, propylene glycol, and polyethylene glycol.  Claim 31 is drawn to the immunostimulatory composition of claim 2, further comprising:   a complexing agent selected from the group consisting of ethylenediaminetetraacetic acid (EDTA) or a salt thereof, such as the disodium salt, citric acid, nitrilotriacetic acid, and the salts thereof.  Claim 32 is drawn to the immunostimulatory composition of claim 2, further comprising: an alcohol selected from the group consisting of ethanol, isopropanol, propylene glycol, and polyethylene glycol. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claims are drawn to the combination of compounds found in aloe, as well as ethanol and citric acid, which are also natural products.
Thus, the claims do recite products of nature (an immunostimulatory composition containing aloe parts, extracts and compounds found therein, ethanol and citric acid).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, the immunostimulatory composition of aloe is simply a combination of extracts and compounds found within aloe and portions the naturally occurring compounds in the aloe leaf which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while composition itself may not be found in the nature, the compounds which are present in the aloe leaf are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the aloe leaf.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the aloe away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the aloe leaf; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the aloe leaf.  Thus, the claims are drawn to mixtures of naturally occurring products.  Further, ethanol and citric acid are found in nature as part of plants.
There is no indication that mixing the specified aloe extract together with the at least one ethanol and citric acid or any of the synthetic ingredients as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each aloe extract is only a mixture of the naturally occurring compounds found in the aloe leaf and the at ethanol and citric acid thereof are naturally occurring in plants, each extract composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with no additional ingredients in addition to the natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because combining the aloe extract with naturally occurring additives (also found in plants) and non-naturally occurring additives is well-understood, routine, and conventional in the field for cosmetics (See e.g. Panda. Aloe Vera Handbook Cultivation, Research Finding, Products, Formulations, Extraction & Processing. 2003, p.p. 238-239).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the Aloe vera-derived polysaccharide" in lines 1-2.  There is no recitation of the term “Aloe vera-derived polysaccharide” in this claim or the claim from which this claim depends, because Applicant is claiming one or more Aloe vera-derived polysaccharides so it is not clear what Applicant regards as “the Aloe vera-derived polysaccharide”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 2-11, 18-19, 22 and 25-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (CN1201661, Reference 15 on Applicant’s IDS filed 12/12/2019), as evidenced by Wang (CN1159923, referred to herein as Wang ‘923, Reference 14 on Applicant’s IDS filed 12/12/2019), in view of Elsohyl et al. (WO0203999A1, Reference 3 on Applicant’s IDS filed 12/12/2019), and “Guest” (W).
Wang teaches an aloe vera skin care method comprising making a mixture of aloe juice and aloe vera concentrated collagen (which reads on aloe vera whole leaf decolorized liquid- See Wang ‘923, which teaches how the collagen is made and that it is a decolorized product from whole aloe vera leaf in “example 1” of Wang ‘923) in a ratio of 100:2 to provide the aloe vera fresh juice lotion (See “1”).  Wang further teaches that the aloe vera lotion is applied evenly to the skin in need of skin care treatment and that the ingredients are effective at moisturizing and removing wrinkles, has a good therapeutic effect on skin damage caused by burns, burns, tanning, knife wounds, abrasions, insect bites, frostbite, skin blemishes, cleft palate, etc., without leaving any marks, and prevent the skin from forming small wrinkles and sagging skin, helping to keep the skin delicate and fresh.
Elsohyl teaches an Aloe vera-derived polysaccharide with a molecular weight greater than about 2,000,000 Daltons, and wherein the fraction comprising glucose in an amount of 37.3%, galactose in an amount of 23.9%, rhamnose in an amount of 5.8%, mannose in an amount of 19.5%, and arabinose in an amount of 10.3%, based on the total molar amount of the Aloe vera-derived polysaccharide with the instantly claimed activity (See page 3, lines 11-21 and bottom of page 10 bridging page 11, Table 1)(which reads on the instantly claimed aloe derived extract and first immunostimulatory aloe-vera derived composition).  Elsohyl further teaches that the fraction is effective for treating wounds (See page 12, lines 22-25).  Elsohyl further teaches that the fraction can be part of a formulation and can be combined with carriers or excipients (See page 12, lines 25-27).  Elsohyl further teaches that the polysaccharide can be used alone or in combination with other aloe components (See page 12, lines 16-18) and is solely responsible for the activity observed in crude aloe juice and is present in an amount of 0.015% within the aloe juice (See page 12, lines 14-16).  Elsohyl further teaches that the formulation can be in the form of a liquid, syrup, and a suspension (See page 13, lines 17-20). Elsohyl further teaches the instantly claimed activity of the mixture regarding maximal NF-kappa Beta directed luciferase expression by E. coli (See e.g. “Experimental Section”).
Guest teaches that aloe 200X is effective for use in skin care formulations and is antiaging (See pages 2-6, particularly 2 and 3).
It would have been obvious to modify the composition used in the method taught by Wang by modifying the combination of aloe vera whole leaf decolorized liquid and aloe juice by employing the instantly claimed Aloe vera-derived polysaccharide, a carrier, and aloe vera 200X to provide a safe and effective skin care formulation and method because at the time the invention was made, it was known that aloe vera whole leaf decolorized liquid could be combined with aloe juice to provide a safe and effective skin care formulation for providing antiwrinkle effects, for moisturizing skin, and for healing skin as clearly taught by Wang. It was also known that the instantly claimed Aloe vera-derived polysaccharide and aloe vera 200X were all useful ingredients that could be applied topically, that the instantly claimed Aloe vera-derived polysaccharide could easily and successfully be combined with other aloe products and with a carrier for use on the skin, and that the instantly claimed aloe concentrate could be used to treat skin as clearly taught by the above references.  Therefore, providing a formulation by combining aloe vera whole leaf decolorized liquid and aloe juice, the instantly claimed Aloe vera-derived polysaccharide, a carrier and aloe vera 200X for safely and effectively treating skin and improving skin and to modify the form to provide a tablet, pill, capsule, liquid, gel, syrup, or  suspension.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that aloe vera whole leaf decolorized liquid and aloe juice, the instantly claimed Aloe vera-derived polysaccharide, a carrier and aloe vera 200X are useful ingredients skin care ingredients for treating skin, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Thus, an artisan of ordinary skill would reasonably expect that combining and administering a composition combining aloe vera whole leaf decolorized liquid and aloe juice, the instantly claimed Aloe vera-derived polysaccharide, a carrier and aloe vera 200X would be useful and effective for safely and effectively treating skin and improving skin. This reasonable expectation of success would motivate the artisan to use vera whole leaf decolorized liquid and aloe juice, the instantly claimed Aloe vera-derived polysaccharide, a carrier and aloe vera 200X for safely and effectively treating skin and improving skin based upon the beneficial teachings of the above references.
Moreover, it would have been merely a matter of judicious selection to one of ordinary skill in the art at the time the invention was made to modify the referenced composition because it would have been well in the purview of one of ordinary skill in the art practicing the invention to pick and choose a safe and effective amount of aloe vera whole leaf decolorized liquid and aloe juice, the instantly claimed Aloe vera-derived polysaccharide, a carrier and aloe vera 200X for safely and effectively treating skin and improving skin.  Thus, the claimed invention is no more than the routine optimization of a result effect variable.
Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571) 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1655